 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS                                        JS-6
 3   Assistant United States Attorney
     Chief, Civil Division
 4   CEDINA M. KIM
     Assistant United States Attorney
 5   Senior Trial Attorney, Civil Division
     Jean M. Turk CA State Bar No.: 131517
 6   Special Assistant United States Attorney
 7   Assistant Regional Counsel
     Social Security Administration, Region IX
 8   160 Spear Street, Suite 800
     San Francisco, California 94105
 9   Tel: (415) 977-8935; Fax: (415) 744-0134
     E-mail: jean.turk@ssa.gov
10   Attorneys for Defendant
11                         UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13   CORINA P. BAUTISTA,                 ) Case No.: CV 5:19-00586 SHK
                                         )
14                                       ) [PROPOSED] JUDGMENT FOR
               Plaintiff,                ) VOLUNTARY REMAND
15                                       )
         vs.                             ) PURSUANT TO SENTENCE FOUR
16                                       ) OF 42 U.S.C. § 405(g)
     ANDREW SAUL,                        )
17                                       )
     Commissioner of Social Security,    )
18             Defendant                 )
                                         )
19                                       )
20
         The Court having approved the parties’ Stipulation to Voluntary Remand

21   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment

22   (“Stipulation”) lodged concurrent with the lodging of the within Judgment of
23   Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
24   above-captioned action is remanded to the Commissioner of Social Security for
25   further proceedings consistent with the Stipulation.
26
                 8/26/19
27   DATED:
                                     HON. SHASHI H. KEWALRAMANI,
28                                   UNITED STATES MAGISTRATE JUDGE



                                              -1-
